McMurray, Presiding Judge.
In Funk v. Fulton County, 216 Ga. App. 30 (453 SE2d 82), we reversed the superior court’s judgment based on our finding that the jury had been improperly instructed. The Supreme Court granted certiorari and reversed our decision in Fulton County v. Funk, 266 Ga. 64 (463 SE2d 883). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Pope, P. J., and Johnson, J., concur. Smith, J., disqualified.